Title: From Benjamin Franklin to Thomas Holme, 27 March 1759
From: Franklin, Benjamin
To: Holme, Thomas


Reverend Sir
London, March 27. 1759
I received your Favour of the 17th. Instant, with the Accounts, which are clear and satisfactory. And as you are so kind as to offer any farther Service in this Affair, may I take the Freedom to request you would make and send me a Draft of such a Discharge for me to sign, as will be proper and satisfactory to Mr. Fisher? If the Money could be paid by an Order or Bill on some Person here in London, it would be most convenient to me. Mrs. Morris was with me on Saturday, and desires, as she cannot go down to Wellingborough, her Share may be paid to me with the others, and She will receive it here of me. I am, with great Esteem, Reverend Sir, Your most obedient humble Servant,
B F
[On the back:]

  
    
      34.
      5.
      
       
      31.
      2.
      2
    
    
      11.
      0.
      6
       
      45.
      13.
      4
    
    
      23.
      4.
      6
       
      23.
      4.
      6
    
    
      11.
      7.
      3
       
      100.
      0.
      0
    
  

